DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claims 1 and 2 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP § 2173.05(b). For purposes of examination “a high nickel ternary positive electrode material” will be interpreted as a nickel ternary positive electrode material. Claims 3-15 are also rejected by virtue of dependency on claims 1 and 2. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2019/0267664).
Regarding Claim 1, Lin et al. teaches a positive electrode (Fig. 2) comprising a positive electrode current collector (Fig. 2, #1), a first active material layer (Fig. 2, #3) which protects the positive electrode current collector ensuring safety performance (i.e. a safe coating layer) (Para. [0023]) and a second active material layer (Fig. 2, #2) (i.e. a positive electrode active material layer) wherein the first active material layer (i.e. safe coating layer) is coated on a surface of the positive electrode current collector, and the second active material layer (i.e. positive electrode active material layer) is coated on the first active material layer (i.e. on the surface of the safe coating layer) wherein the first active material layer comprises a first positive active material (para. [0025]), a first conductive agent (Para. [0032]), and a first binder (Para. [0031]), wherein the first positive electrode active material comprises combination of lithium cobaltate and lithium nickel cobalt manganese oxide (Para. [0025]). 
 Regarding Claim 14, Lin et al. teaches the positive electrode sheet according to claim 1.
Lin et al. further teaches a lithium ion battery comprising the positive electrode sheet (Para. [0019]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 4, 6 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0267664) in view of Choi et al. (US 2012/0219840).
Regarding Claim 2, Lin et al. teaches all of the elements of the current invention according to claim 1 as explained above.
Lin et al. does not teach a mass ratio of nickel ternary positive electrode material to the lithium cobaltate material.
However, Choi et al. teaches a positive electrode comprising lithium cobaltate and lithium nickel cobalt manganese oxide mixed at a ratio of 50:50 (or 1:1) (Para. [0131]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin et al. to incorporate the teaching of the mass ratio of lithium cobaltate to nickel ternary positive electrode material, as the ratio provides a high energy density and exhibits superior capacity properties in the positive electrode (Para. [0019]).
Regarding Claims 4 and 6, Lin et al. as modified by Choi et al. teaches all of the elements of the current invention according to claim 2 as explained above.
Lin et al. further teaches the first positive electrode active material comprises combination of lithium cobaltate and lithium nickel cobalt manganese oxide (Para. [0025]) and the first active material has an average particle size Dv50 ranging from 0.2 micrometers to 15 micrometers (Para. [0026]) Thus, lithium cobaltate and nickel ternary positive electrode material comprise a median particle diameter Dv50 ranging from 0.2 micrometers to 15 micrometers, overlapping with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 13, Lin et al. as modified by Choi et al. teaches all of the elements of the current invention according to claim 2 as explained above.
Lin et al. teaches further teaches the first active material layer (i.e. safe coating layer) has a thickness of 2 micrometers to 30 micrometers, overlapping with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claims 3, 5, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0267664)
Regarding Claims 3 and 5, Lin et al. teaches all of the elements of the current invention according to claim 1 as explained above.
Lin et al. further teaches the first positive electrode active material comprises combination of lithium cobaltate and lithium nickel cobalt manganese oxide (Para. [0025]) and the first active material has an average particle size Dv50 ranging from 0.2 micrometers to 15 micrometers (Para. [0026]) Thus, lithium cobaltate and nickel ternary positive electrode material comprise a median particle diameter Dv50 ranging from 0.2 micrometers to 15 micrometers, overlapping with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 12, Lin et al. teaches all of the elements of the current invention according to claim 1 as explained above.
Lin et al. teaches further teaches the first active material layer (i.e. safe coating layer) has a thickness of 2 micrometers to 30 micrometers, overlapping with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 15, Lin et al. teaches all of the elements of the current invention according to claim 14 as explained above.
Lin et al. further teaches examples with a pass rate of nail puncturing test of equal to or greater than 80% (see Table 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lithium ion battery comprising a combination of lithium cobaltate and lithium nickel cobalt manganese to incorporate the teaching of a pass rate of equal to or greater than 80%, as it would indicate improved safety performance of the lithium ion battery (para. [0099]). Since Lin et al. discloses several embodiments in a single disclosure, it would be within the skill of one of ordinary skill in the art to look to the additional embodiments disclosed by Lin et al. to provide improved safety performance to the lithium ion battery. 
Claims 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0267664) in view of Yamakawa et al. (US 2017/0229711).
Regarding Claim 7, Lin et al. teaches all of the elements of the current invention according to claim 1 as explained above.
Lin et al. further teaches a second binder in the second electrode active material layer (Para. [0013]) (i.e. a second binder in the positive electrode active material layer).
Lin et al. does not teach a molecular weight of the first or second binder. 
However, Yamakawa teaches a positive electrode comprising a positive electrode current collector (Fig. 1, #11), an intermediate layer (Fig. 1, #12) (i.e. safe coating layer) coated on the surface of the positive electrode current collector and a positive composite layer (Fig. 1, #13) (i.e. positive electrode active material layer) wherein the positive composite layer comprises active material and a second binder (Para. [0010]) and the intermediate layer comprises a first binder and positive active material (Para. [0025], [0026]), wherein the mass average molecular weight of the first binder contained in the intermediate layer is preferably as large as 1.6 or more times as large as the molecular weight of the second binder contained in the positive composite layer (Para. [0049]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin et al. to incorporate the teaching of the first binder comprising a mass average molecular weight 1.6 or more times as large as the molecular weight of the second binder contained in the positive composite layer, as the internal resistance increase starting temperature can be decreased while resistance change ratio in a high-temperature range is increased (Para. [0049]), which improves safety (Para. [0008]). There is a reasonable expectation of success as Yamakawa also teaches lithium cobalt oxide and lithium nickel cobalt manganese oxide as the positive electrode active material (Para. [0033]).
Regarding Claim 9, Lin et al. teaches all of the elements of the current invention according to claim 5 as explained above.
Lin et al. further teaches a second binder in the second electrode active material layer (Para. [0013]) (i.e. a second binder in the positive electrode active material layer).
Lin et al. does not teach a molecular weight of the first or second binder. 
However, Yamakawa teaches a positive electrode comprising a positive electrode current collector (Fig. 1, #11), an intermediate layer (Fig. 1, #12) (i.e. safe coating layer) coated on the surface of the positive electrode current collector and a positive composite layer (Fig. 1, #13) (i.e. positive electrode active material layer) wherein the positive composite layer comprises active material and a second binder (Para. [0010]) and the intermediate layer comprises a first binder and positive active material (Para. [0025], [0026]), wherein the mass average molecular weight of the first binder contained in the intermediate layer is preferably as large as 1.6 or more times as large as the molecular weight of the second binder contained in the positive composite layer (Para. [0049]) (i.e. M1 = 1.6 x M2, thus satisfying 2.5 x M2 ≥ M1 ≥ 1.25 x M2). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin et al. to incorporate the teaching of the first binder comprising a mass average molecular weight 1.6 or more times as large as the molecular weight of the second binder contained in the positive composite layer, as the internal resistance increase starting temperature can be decreased while resistance change ratio in a high-temperature range is increased (Para. [0049]), which improves safety (Para. [0008]). There is a reasonable expectation of success as Yamakawa also teaches lithium cobalt oxide and lithium nickel cobalt manganese oxide as the positive electrode active material (Para. [0033]).
Regarding Claims 10, Lin et al. teaches all of the elements of the current invention according to claim 1 as explained above.
Lin et al. teaches the first conductive agent has a mass content in the range from 0.5% to 5% (Para. [0032]), the first binder has mass content in the range from 1.5% to 6% (Para. [0031]), and thus, the range of the first positive electrode active material mass content from 91% to 98%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Lin et al. does not teach a mass ratio of the first binder to the first conductive agent.
However, Yamakawa teaches a positive electrode comprising a positive electrode current collector (Fig. 1, #11), an intermediate layer (Fig. 1, #12) (i.e. safe coating layer) coated on the surface of the positive electrode current collector and a positive composite layer (Fig. 1, #13) (i.e. positive electrode active material layer) and the intermediate layer comprises a first binder, a first conducting agent and positive active material (Para. [0017], [0025], [0026]), wherein the mass ratio of the first binder to the first conductive agent is 7:3 (Para. [0077]), within the claimed mass ratio of (1-11):1.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first positive electrode active material layer (i.e. safe coating layer) Lin et al. to incorporate the teaching of the mass ratio of the first binder to the first conductive agent of 7:3, as resistance change ratio in a high-temperature range is increased (See Table 1, examples 1-4), which improves safety (Para. [0008]).
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Lin et al. (US 2019/0267664) in view of Choi et al. (US 2012/0219840) as applied to claim 2 above, and further in view of Yamakawa et al. (US 2017/0229711).
Regarding Claim 8, Lin et al. as modified by Choi et al. teaches all of the elements of the current invention according to claim 2 as explained above.
Lin et al. further teaches a second binder in the second electrode active material layer (Para. [0013]) (i.e. a second binder in the positive electrode active material layer).
Lin et al. does not teach a molecular weight of the first or second binder. 
However, Yamakawa teaches a positive electrode comprising a positive electrode current collector (Fig. 1, #11), an intermediate layer (Fig. 1, #12) (i.e. safe coating layer) coated on the surface of the positive electrode current collector and a positive composite layer (Fig. 1, #13) (i.e. positive electrode active material layer) wherein the positive composite layer comprises active material and a second binder (Para. [0010]) and the intermediate layer comprises a first binder and positive active material (Para. [0025], [0026]), wherein the mass average molecular weight of the first binder contained in the intermediate layer is preferably as large as 1.6 or more times as large as the molecular weight of the second binder contained in the positive composite layer (Para. [0049]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin et al. to incorporate the teaching of the first binder comprising a mass average molecular weight 1.6 or more times as large as the molecular weight of the second binder contained in the positive composite layer, as the internal resistance increase starting temperature can be decreased while resistance change ratio in a high-temperature range is increased (Para. [0049]), which improves safety (Para. [0008]). There is a reasonable expectation of success as Yamakawa also teaches lithium cobalt oxide and lithium nickel cobalt manganese oxide as the positive electrode active material (Para. [0033]).
Regarding Claims 11, Lin et al. as modified by Choi et al. teaches all of the elements of the current invention according to claim 2 as explained above.
Lin et al. teaches the first conductive agent has a mass content in the range from 0.5% to 5% (Para. [0032]), the first binder has mass content in the range from 1.5% to 6% (Para. [0031]), and thus, the range of the first positive electrode active material mass content from 91% to 98%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Lin et al. does not teach a mass ratio of the first binder to the first conductive agent.
However, Yamakawa teaches a positive electrode comprising a positive electrode current collector (Fig. 1, #11), an intermediate layer (Fig. 1, #12) (i.e. safe coating layer) coated on the surface of the positive electrode current collector and a positive composite layer (Fig. 1, #13) (i.e. positive electrode active material layer) and the intermediate layer comprises a first binder, a first conducting agent and positive active material (Para. [0017], [0025], [0026]), wherein the mass ratio of the first binder to the first conductive agent is 7:3 (Para. [0077]), within the claimed mass ratio of (1-11):1.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first positive electrode active material layer (i.e. safe coating layer) Lin et al. to incorporate the teaching of the mass ratio of the first binder to the first conductive agent of 7:3, as resistance change ratio in a high-temperature range is increased (See Table 1, examples 1-4), which improves safety (Para. [0008]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C./Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729